[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 491 
One of the express terms of the lease, under which Levi entered, reserved to Miller the right to sell the demised premises, and to limit Levi's term therein to the expiration of sixty days after notice of the sale. The sale and notice, as specified in the lease, were thus made the condition by which Levi's term in the premises was limited to the lapse of sixty days from the sale and notice. The only issue taken by Levi was upon the allegation contained in the affidavit of his landlord, that he had sold the demised premises. The jury found this issue against him, and the county judge thereupon *Page 492 
held that, the condition by which the lease had terminated having been found against him, Miller, the landlord, was entitled to a warrant to dispossess him, and issued it accordingly. In this no error was committed, and hence the judgment appealed from should be affirmed.